NOTICE OF ALLOWANCE
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 2-12, 14, 16-18 and 20 are cancelled.  Claims 1, 13, 15, and 19 are pending and under examination.    

Priority
This application was filed on 6/26/2020 and claims priority from US provisional application 62/868960 filed on 6/30/2019 (see new application data sheet with correction, was also mentioned in the specification filed on 6/26/2020).  

Examiner’s Note
Applicant's amendments and arguments filed 12/28/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Reasons for Allowance
The instant claims are ready for allowance as the prior art does not teach or motivate the instantly claimed cookies or method for making such a cookie.  The cookies are sandwich cookies that have baked food compositions or biscuits that consist of ingredients listed and crème 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 13, 15, and 19 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MARK V STEVENS/Primary Examiner, Art Unit 1613